  Case 3:21-cv-00211-RAH-ECM-KCN Document 140 Filed 07/02/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION


 THE STATE OF ALABAMA, et al.

               Plaintiffs,
                                                   No. 3:21–CV–00211–RAH–ECM–KCN
 v.

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

               Defendants.


                               JOINT MOTION FOR STAY
       “The District Court has broad discretion to stay proceedings as an incident to its

power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). The parties

respectfully submit that the Court should exercise its discretion to stay this action. The

parties propose that they file a joint status report on September 10, 2021, regarding any

further proceedings in this action.

       As of the date of this filing, the Census Bureau anticipates providing Alabama (and

all other States) with redistricting data Defendants deem sufficient to meet the require-

ments of 13 U.S.C. § 141(c), in a legacy format, no later than August 16, 2021, absent con-

gressional action, orders from any court, or unforeseen processing issues that may

prevent Defendants from providing such data by August 16, 2021. After their receipt and

analysis of the forthcoming redistricting data, Plaintiffs will be in a better position to de-

cide whether and how to further prosecute this action. The parties respectfully submit

that a stay of proceedings would serve the interests of efficiency, and of conserving the

resources of the parties and the Court.
  Case 3:21-cv-00211-RAH-ECM-KCN Document 140 Filed 07/02/21 Page 2 of 4




       For these reasons, the parties respectfully (i) request that the Court exercise its dis-

cretion to stay this case, and (ii) propose that they submit a joint status report on Septem-

ber 10, 2021, regarding any further proceedings in this action. A proposed order is

attached.

DATED: July 2, 2021                         Respectfully submitted,

                                            BRIAN M. BOYNTON
                                            Acting Assistant Attorney General

                                            ALEXANDER K. HAAS
                                            Director, Federal Programs Branch

                                            BRAD P. ROSENBERG
                                            Assistant Director, Federal Programs Branch

                                            /s/ Elliott M. Davis
                                            ZACHARY A. AVALLONE
                                            ELLIOTT M. DAVIS (N.Y. Reg. No. 4596755)
                                            JOHN ROBINSON
                                            Trial Attorneys
                                            Civil Division, Federal Programs Branch
                                            U.S. Department of Justice
                                            1100 L St. NW
                                            Washington, DC 20005
                                            Phone: (202) 514-4336
                                            Fax:     (202) 616-8470
                                            E-mail: elliott.m.davis@usdoj.gov


                                            Counsel for Defendants




                                              2
  Case 3:21-cv-00211-RAH-ECM-KCN Document 140 Filed 07/02/21 Page 3 of 4




STEVE MARSHALL                         /s/ Jason B. Torchinsky
Attorney General of Alabama            Jason B. Torchinsky (VA Bar No. 47481)*
                                       Jonathan P. Lienhard (VA Bar No. 41648)*
/s/ Edmund G. LaCour Jr.               Shawn T. Sheehy (VA Bar No. 82630)*
Edmund G. LaCour Jr. (ASB-9182-U81L)   Phillip M. Gordon (VA Bar. No. 95621)*
Solicitor General
                                       HOLTZMAN VOGEL JOSEFIAK TORCHINSKY,
                                       PLLC
A. Barrett Bowdre (ASB-2087-K29V)
                                       15405 John Marshall Hwy
Deputy Solicitor General
                                       Haymarket, VA 20169
                                       (540) 341-8808 (Phone)
James W. Davis (ASB-4063-I58J)
                                       (540) 341-8809 (Fax)
Winfield J. Sinclair (ASB-1750-S81W)
                                       Jtorchinsky@hvjt.law
Brenton M. Smith (ASB-1656-X27G)
                                       Jlienhard@hvjt.law
Assistant Attorneys General
                                       Ssheehy@hvjt.law
                                       Pgordon@hvjt.law
STATE OF ALABAMA
OFFICE OF THE ATTORNEY GENERAL
                                       *pro hac vice
501 Washington Ave.
Montgomery, AL 36130
                                       Counsel for Plaintiffs
Telephone: (334) 242-7300
Fax: (334) 353-8400
Edmund.LaCour@AlabamaAG.gov
Barrett.Bowdre@AlabamaAG.gov
Jim.Davis@AlabamaAG.gov
Winfield.Sinclair@AlabamaAG.gov
Brenton.Smith@AlabamaAG.gov

Counsel for the State of Alabama




                                         3
  Case 3:21-cv-00211-RAH-ECM-KCN Document 140 Filed 07/02/21 Page 4 of 4




                             CERTIFICATE OF SERVICE

      I hereby certify that on July 2, 2021, I filed with the Court and served on all counsel

through the CM/ECF system the foregoing document.



 DATED: July 2, 2021                          /s/ Elliott M. Davis
                                              ELLIOTT M. DAVIS
                                              (N.Y. Reg. No. 4596755)
                                              Trial Attorney
                                              Civil Division, Federal Programs Branch
                                              U.S. Department of Justice
                                              1100 L St. NW
                                              Phone: (202) 514-4336
                                              Fax:     (202) 616-8470
                                              E-mail: elliott.m.davis@usdoj.gov

                                              Counsel for Defendants




                                             4
